Citation Nr: 0915855	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left elbow 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for an acquired 
psychiatric disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the Veteran's evaluation 
for his service-connected acquired psychiatric disorder from 
10 percent disabling to 30 percent disabling, effective 
November 18, 2005, and continued an evaluation of 10 percent 
for his service-connected left elbow disability.

In March 2009, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of left (minor) elbow injury with 
posttraumatic degenerative joint disease, is manifested by 
complaints of pain, limited range of motion of the left 
elbow, with additional pain and limitation of function on 
use.

2.  The Veteran's service-connected acquired psychiatric 
disorder has been shown to be manifested by such symptoms as 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.

3.  The Veteran's service-connected acquired psychiatric 
disorder has not been shown to be manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; retention of 
only highly learned material and forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAWS

1.  The criteria for a 20 percent rating, but no more, for a 
service-connected left elbow disability have been met for the 
entire appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for a service-connected acquired psychiatric disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.2, 
4.7; 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
A December 2005 letter, provided to the Veteran before the 
February 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letter informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  VA notice letters of record are not compliant with 
the requirements of Vazquez-Flores, supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its October 2008 letter to the Veteran.  VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In this case, the AOJ issued a 
supplemental statement of the case in January 2009.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's VA treatment records have been obtained.  
Additionally, the Veteran was provided with VA examinations 
for both his left elbow disability and his acquired 
psychiatric disorder in January 2006 and December 2007.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claims for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Left Elbow Disability

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis, due to trauma, and substantiated by X-ray findings 
is to be rated as degenerative arthritis.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a rating of 20 percent is 
applicable when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A rating of 10 
percent is applicable when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Diagnostic Code 5003, Note 1, states that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Diagnostic Code 5003, Note 2, states that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206, 
limitation of flexion of the forearm to 110° warrants a 
noncompensable rating.  Limitation of flexion of the forearm 
to 100° warrants a 10 percent disability rating.  Limitation 
of flexion of the forearm to 90° warrants a 20 percent 
disability rating.  Limitation of flexion of the forearm to 
70° warrants a 30 percent disability rating for the major 
joint, and a 20 percent disability rating for the minor 
joint.  Limitation of flexion of the forearm to 55° warrants 
a 40 percent disability rating for the major joint, and a 30 
percent disability rating for the minor joint.  Limitation of 
flexion of the forearm to 45° warrants a 50 percent 
disability rating for the major joint, and a 40 percent 
disability rating for the minor joint.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, 
limitation of extension of the forearm to 45° warrants a 10 
percent disability rating.  Limitation of extension of the 
forearm to 60° also warrants a 10 percent disability rating.  
Limitation of extension of the forearm to 75° warrants a 20 
percent disability rating.  Limitation of extension of the 
forearm to 90° warrants a 30 percent disability rating for 
the major joint, and a 20 percent disability rating for the 
minor joint.  Limitation of extension of the forearm to 100° 
warrants a 40 percent disability rating for the major joint, 
and a 30 percent disability rating for the minor joint.  
Limitation of extension of the forearm to 110° warrants a 50 
percent disability rating for the major joint, and a 40 
percent disability rating for the minor joint.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5208, 
limitation of flexion of the forearm to 100°, combined with 
limitation of extension of the forearm to 45°, warrants a 20 
percent disability rating.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5209, a joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity, or with ununited fracture of the head of the 
radius, warrants a 20 percent disability rating.  Other 
impairment of the flail joint of the elbow warrants a 60 
percent disability rating for the major joint, and a 50 
percent disability rating for the minor joint.

Pursuant to 38 C.F.R. § 4.71, Plate 1, normal elbow flexion 
is to 145 degrees, and normal elbow extension is to 0 
degrees.  Normal forearm pronation is to 80 degrees, and 
normal forearm supination is to 85 degrees.

The Veteran was initially granted service connection for a 
left elbow disability in February 1950, and assigned a 
noncompensable disability rating, effective October 25, 1949.  
In a subsequent decision, the RO increased the Veteran's 
rating for his left elbow disability to 10 percent, effective 
April 21, 1981.  The Veteran filed a claim for an increased 
rating in November 2005.  In a rating decision dated February 
2006,  the RO continued the Veteran's rating of 10 percent 
disabling for his left elbow disability.  In this appeal, the 
Board will also consider all Diagnostic Codes related to the 
Veteran's left elbow disability.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).

The Veteran contends in his March 2009 hearing before the 
undersigned Veterans Law Judge that he has limited motion in 
his left elbow, as well as chronic pain in his left elbow on 
a daily basis.  The Veteran notes that he takes medication 
for the pain, and that he sometimes wears a brace on his left 
elbow to keep the pain down.  He further states that his left 
elbow prevents him from cutting his grass, taking out the 
garbage cans, keeping up his house, and driving his car.  The 
Veteran states that his left elbow does not swell up.  The 
Veteran also states that he has never had elbow surgery, and 
has never seen a physical therapist for his left elbow 
disability.  Additionally, the Veteran specifies that he is 
right handed; his left elbow is therefore his minor 
extremity.

In January 2006, the Veteran was provided with a VA 
examination of his left elbow.  No claims folder was 
available to the examiner.  The Veteran reported that someone 
fell on him during his time in service in 1945, and he had 
surgery to relocate it back.  The Veteran denied having any 
prosthesis, pin, or screw.  The Veteran reported that his 
current pain level was 7 on a scale of 1 to 10 in which 10 is 
the most painful.  The Veteran also stated that his pain 
flares to 10 three times a day, lasting all day.  The Veteran 
reported that he takes medication for the pain.  The 
Veteran's left elbow had no stiffness, swelling, heat, or 
redness.  The Veteran stated that he did not use a corrective 
brace, and that he was able to drive using his right hand.  
The Veteran's left elbow showed no dislocation or recurrent 
subluxation.  On range of motion testing, the Veteran had 
flexion to 80 degrees, and extension to 0 degrees.  The 
Veteran had no pain during motion, no effusion or swelling, 
no fatigue or weakness, and no functional loss with repeated 
motion.  The Veteran's left elbow was nontender on palpation, 
had no scars, and had no masses.  An x-ray of the Veteran's 
left elbow showed that it was normal, with no evidence of any 
fracture or dislocation, and no bony lesions.  The VA 
examiner diagnosed the Veteran with a left elbow strain.

In December 2007, the Veteran was provided with another VA 
examination of his left elbow.  The Veteran reported that he 
injured his left elbow in service when he fell while 
attempting to ward off a sexual assault.  The Veteran stated 
that his left elbow was painful on flexion and extension.  He 
stated that he has no flare ups of pain.  The Veteran 
reported that he occasionally takes medication for 
discomfort.  He stated that he uses no assistive aid, and has 
had no incapacitating episodes in the past year.  He also 
stated that he performs all activities of daily living, 
although his elbow stiffness interferes with his ability to 
perform chores around the house.  On range of motion testing, 
the Veteran had flexion to 105 degrees, and extension to 25 
degrees.  The Veteran had pronation to 80 degrees, and 
supination to 85 degrees.  The Veteran had tenderness over 
the ulnar nerve in the cubital tunnel, with a negative 
Tinel's sign.  There was no ulnar nerve motor or sensory 
deficit in the left hand or forearm.  The Veteran's range of 
motion was limited by pain.  There was no increased loss of 
motion due to pain, weakness, lack of endurance, fatigue, or 
incoordination on repetitive use.  The examiner found no 
increased swelling, heat, redness, or scarring of the left 
elbow.  An x-ray of the Veteran's left elbow revealed joint 
narrowing with osteophytes involving the medial aspect of the 
proximal ulna, radial head and lateral epicondyle.  The VA 
examiner diagnosed the Veteran with posttraumatic 
degenerative joint disease of the left elbow, and with 
posttraumatic ulnar neuritis.

In January 2006, the Veteran's forearm flexion was limited to 
80 degrees in his minor (left) extremity.  Although his 
flexion apparently improved to 105 degrees in his December 
2007 examination, an arthritic left elbow disability is not 
the type of disability that improves over time.  
Additionally, the Board finds that the average of the 
Veteran's forearm flexion measurements from his January 2006 
and December 2007 examinations is 92.5 degrees of flexion-a 
number which, when rounded to the nearest measurement in 
Diagnostic Code 5206, most closely approximates 90 degrees of 
flexion.  38 C.F.R. § 4.7.  According all benefit of the 
doubt to the Veteran, he is entitled to a disability rating 
of 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  

A higher rating for that period is not applicable because the 
Veteran's left elbow disability has not been shown to cause a 
limitation of motion of his minor forearm to 55 degrees or 
less.

Ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5207-5209 
are not for application, because the Veteran has no 
applicable diagnosis under those Codes.  Specifically, a 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5207 is not 
for application because the Veteran does not have limitation 
of extension of the forearm to 45°.  A rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5208 is not for application because 
the Veteran does not have limitation of flexion of the 
forearm to 100°, combined with limitation of extension of the 
forearm to 45°.  A rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5209 is not for application because the Veteran does not 
have a joint fracture, with marked cubitus varus or cubitus 
valgus deformity, or with ununited fracture of the head of 
the radius, or other impairment of the flail joint of the 
elbow.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
left elbow disability fall within any criteria warranting 
more than a 20 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
left elbow disability might be warranted for any period of 
time during the pendency of this appeal.  However, there is 
no evidence that the Veteran's left elbow disability has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating of 20 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
left elbow disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.

Acquired Psychiatric Disorder

Psychiatric disorders, including generalized anxiety 
disorder, are rated under the "General Rating Formula for 
Mental Disorders," 38 C.F.R. § 4.130, Diagnostic Code 9400.  
These criteria contemplate that a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was initially granted service connection for an 
acquired psychiatric disorder in February 1950, and assigned 
a noncompensable disability rating, effective October 25, 
1949.  In a subsequent decision, the RO increased the 
Veteran's rating for his acquired psychiatric disorder to 10 
percent, effective December 18, 1981.  The Veteran filed a 
claim for an increased rating in November 2005.  In a rating 
decision dated February 2006,  the RO increased the Veteran's 
rating to 30 percent disabling for his acquired psychiatric 
disorder, effective November 18, 2005.

The Veteran contends in his March 2009 hearing before the 
undersigned Veterans Law Judge that his psychiatric disorder 
affects his memory, prevents him from sleeping for up to 
three nights at a time; negatively impacts his nerves; and 
causes him to have nightmares, argue with his girlfriend, and 
get angry with his family.  The Veteran also states that he 
prefers isolation, and has little social contact.  The 
Veteran stated that he does not attend any therapy for his 
psychiatric disorder.

In January 2006, the Veteran was provided with a VA 
examination for his acquired psychiatric disorder.  The 
claims file was not available for review.  The Veteran 
reported that he had been molested in service.  The Veteran 
stated that his mental conditions have affected his ability 
to do household chores and travel.  Additionally, the Veteran 
stated that he sometimes gets upset "when things don't go 
right."  The Veteran reported that he no longer enjoys 
fishing, golfing, and taking vacations.  He stated that he 
most enjoys working in the yard, because it relaxes him.  The 
Veteran reported that he gets along pretty well with people, 
that his friendships are with his family, and that he does 
not like crowds.  The Veteran noted that he is retired, and 
stated that he would not be able to cope with the stress of 
work, beyond yard work.  He reported having had nightmares 
and flashbacks.  He stated that he does not see a 
psychiatrist or counselor, and that he is not taking any 
medications for mental health.  He stated that his symptoms 
were worse than they had been four years ago.  He reported 
having difficulty sleeping, and having nightmares 2 to 3 
times per week, depending on what he had watched on 
television.  The Veteran's immediate memory skills were 
grossly intact, but his recent and remote memory skills 
appeared to be impaired.  The Veteran had no gross impairment 
in his cognitive function or his communication skills except 
for mild impairment in concentration.  The Veteran reported 
having no paranoia, visual hallucinations, homicidal 
ideation, or suicidal ideation.  He did report some auditory 
hallucinations, in the form of thinking he heard someone 
"because there are so many noises that go on;" however, the 
Veteran explained that he had poor hearing.  The Veteran also 
reported having some auditory hallucinations immediately 
after awakening from a dream.  The Veteran reported that, on 
a scale of 1 to 10, with 10 being the most depressed, he was 
at a level of 6.  He endorsed having a depressed mood, 
insomnia/hypersomnia, fatigue, feelings of guilt "about 
being molested and not doing more than I did," difficulties 
with concentration, and recurring thoughts of death.  The 
Veteran rated his anxiety as a 6 or 7.  He stated that he 
sometimes gets so upset that his vision has trouble focusing, 
and he has to lie down.  The Veteran rated his anger as a 5.  
The VA examiner diagnosed the Veteran with chronic, moderate 
to severe posttraumatic stress disorder (PTSD); adjustment 
disorder with depressed mood; and amnestic disorder not 
otherwise specified (NOS).  The Veteran had GAF scores of 53 
for his PTSD, and 60 for his dysthymia.

In December 2007, the Veteran was provided with another VA 
examination for his acquired psychiatric disorder.  The VA 
examiner reviewed the claims file.  The Veteran reported that 
he was not undergoing treatment for his acquired psychiatric 
disorder.  He stated that he has nightmares, and difficulty 
sleeping.  The Veteran stated that he had retired from his 
job due to a physical problem and "nerves."  The Veteran 
had no inappropriate behavior, no obsessive or ritualistic 
behavior, no panic attacks, no homicidal or suicidal 
ideation, good impulse control, and no episodes of violence.  
The Veteran had attention disturbance insofar as he was 
easily distracted.  He was unable to do serial 7's, and 
unable to spell a word forward and backward.  The Veteran 
reported that his remote memory was normal, that his recent 
memory was moderately impaired, and that his immediate memory 
was mildly impaired.  The VA examiner diagnosed the Veteran 
with PTSD, and noted that the Veteran had PTSD signs and 
symptoms that are transient or mild, and decrease his work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The VA examiner also 
found that the Veteran's prognosis was good, and that his 
symptoms are not significant enough for him to have sought 
treatment.  The Veteran had a GAF score of 80.

The Board can value one medical opinion over another, as long 
as a rational basis is given.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  In this 
case, the Board finds that the December 2007 medical opinion 
outweighs the January 2006 medical opinion, because the 
December 2007 examiner reviewed the Veteran's claims file, 
whereas the January 2006 examiner did not.  Review of the 
claims folder is significant since opinions provided are 
based on the correct facts, including, in this case, the 
facts that the Veteran had no record of inappropriate 
behavior, obsessive or ritualistic behavior, or episodes of 
violence.

The Board finds that the evidence of record is consistent 
with a 30 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 
9400.  That is, overall, the evidence demonstrates that the 
Veteran's service-connected acquired psychiatric disorder has 
been shown to be manifested by such symptoms as social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.

The evidence of record does not warrant an even higher 50 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9400.  
The Veteran has not been shown to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; retention of only highly 
learned material and forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Consequently, a rating of 50 percent 
disabling is not for application.

The Board notes that the 30 percent rating it has continued 
for the Veteran's acquired psychiatric disorder is effective 
for the entire appellate period.  Because there has been no 
occasion during the appellate period in which the Veteran's 
disability has been more severe than 30 percent, as 
demonstrated by the Veteran's examination results, and by his 
decision that he does not require any psychiatric treatment, 
there is no basis on which to stage his rating for his 
disability on appeal.  Hart, supra.

The Board has considered the issue of whether the Veteran's 
acquired psychiatric disorder, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board finds that, based on the evidence of 
record, the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating of 20 percent, but no more, for a left 
elbow disability is granted for the entire appellate period, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A disability rating in excess of 30 percent for an acquired 
psychiatric disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


